            IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                     DISTRICT OF ILLINOIS, EASTERN DIVISION

DANIEL VALENZUELA,                            )       CASE NO. 19-CV-06230
     Plaintiff,                               )
     v.                                       )       JUDGE: SHARON JOHNSON COLEMAN
O’HARE TOWING SERVICE,                        )       MAGISTRATE JUDGE: SUNIL R.
     Defendants.                              )       HARJANI

                    ANSWER & AFFIRMATIVE DEFENSES
       NOW COMES Defendant, O’Hare Towing Service, by and through its attorney, Rory K.

McGinty, and for Defendant’s Answer and Affirmative Defenses to the Complaint of

Employment Discrimination, states as follows.

                                          ANSWER

       1.      This is an action for employment discrimination.

               ANSWER:        Paragraph 1 is declarative of the nature of the Complaint and

                              requires no Answer. Notwithstanding this and without waiver,

                              Defendant admits that this is an action for alleged employment

                              discrimination.

       2.      The Plaintiff is Daniel Valenzuela of the county of Cook in the state of Illinois.

               ANSWER:        Defendant admits that the Plaintiff is Daniel Valenzuela.

                              Defendant lacks sufficient information to admit or deny that Mr.

                              Valenzuela is of the County of Cook in the State of Illinois.

       3.      The defendant is O’Hare Towing Service, whose street address is 2424 Wisconsin

Ave., (city) Downers Grove (county) DuPage (state) Illinois (ZIP) 60515 (Defendant’s telephone

number) (630)-796-6756.


                                                  1
                ANSWER:        Defendant admits allegations in Paragraph 3.

         4.     The plaintiff sought employment or was employed by the defendant at (street

address) 2424 Wisconsin Ave (city) Downers Grove (county) DuPage (state) Illinois (ZIP code)

60515.

                ANSWER:        Defendant admits allegations in Paragraph 4.

         5.     The plaintiff [check one box]

                (a)    ___     was denied employment by the defendant.

                (b)    ___     was hired and is still employed by the defendant.

                (c)    XXX was employed but is no longer employed by defendant.

                ANSWER:        Defendant admits allegations in Paragraph 5.

         6.     The defendant discriminated against the plaintiff on or about, or beginning on or

about, (month) October, (day) 27, (year) 2017.

                ANSWER:        Defendant denies allegations in Paragraph 6.

         7.1.   (Choose paragraph 7.1 or 7.2, do not complete both.)

                (a)    The defendant is not a federal government agency, and the plaintiff [check

                       one box] XXX has ___ has not filed a charge or charges against the

                       defendant asserting the acts of discrimination indicated in this complaint

                       with any of the following government agencies:

                       (i)     XXX the United States Equal Employment Opportunity

                               Commission, on or about (month) January (day) 12 (year) 2018.

                       (ii)    XXX the Illinois Department of Human Rights, on or about

                               (month) January (day) 12 (year) 2018.


                                                 2
               (b)     If charges were filed with an agency indicated above, a copy of the charge

                       is attached. XXX Yes, ___ No, but plaintiff will file a copy of the charge

                       within 14 days.

       It is the policy of both the Equal Employment Opportunity Commission and the Illinois

Department of Human Rights to cross-file with the other agency all charges received. The

plaintiff has no reason to believe that the policy was not followed in this case.

               ANSWER:         Defendant admits allegations in Paragraph 7.1. Defendant denies

                               allegations in the attached Charges. The policy of the Equal

                               Employment Opportunity Commission and the Illinois Department

                               of Human Rights regarding cross-filing of charges speaks for itself

                               and requires no Answer.

       7.2.    The defendant is a federal government agency, and

               (a)     the plaintiff previously filed a Complaint of Employment Discrimination

               with the defendant asserting the acts of discrimination indicated in this court

               complaint.

                       ___ Yes (month) __________ (day)_________ (year)__________

                       ___ No, did not file Complaint for Employment Discrimination

               (b)     The plaintiff received a Final Agency Decision on (month) ________

                       (day) _____ (year) ___________.

               (c)     Attached is a copy of the

                       (i)     Complaint of Employment Discrimination,

                               ___ Yes ___ No, but a copy will be filled within 14 days.


                                                   3
                          (ii)   Final Agency Decision

                                 ___ Yes ___ No, but a copy will be filled within 14 days.

               ANSWER:           Paragraph 7.2 is not applicable and does not require an Answer.

       8.      (Complete paragraph 8 only if defendant is not a federal governmental agency.)

               (a)        ___ the United States Equal Employment Opportunity Commission has

                          not issued a Notice of Right to Sue.

               (b)        XXX the United States Equal Employment Opportunity Commission has

                          issued a Notice of Right to Sue, which was received, by the plaintiff on

                          (month) July (day) 3 (year) 2019 a copy of which Notice is attached to this

                          complaint.

               ANSWER:           Defendant admits allegations in Paragraph 8. The Notice of Right

                                 to Sue speaks for itself and requires no Answer.

       9.      The defendant discriminated against the plaintiff because of the plaintiff’s [check

only those that apply]:

               (a) ___ (Age Discrimination Employment Act).

               (b) ___ Color (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

               (c) XXX Disability (Americans with Disabilities Act or Rehabilitation Act)

               (d)___ National Origin (Title VII of the Civil Rights Act of 1964 and 42 U.S.C.

                          §1981).

               (e) ___ (Title VII of the Civil Rights Act of 1964 and 42 U.S.C. §1981).

               (t) ___ Religion (Title VII of the Civil Rights Act of 1964).

               (g) ___ Sex (Title VII of the Civil Rights Act of 1964).


                                                    4
               ANSWER:        Defendant denies allegations in Paragraph 9.

       10.     If the Defendant is a state, county, municipal (city, town or village) or other local

government agency, plaintiff further alleges discrimination on the basis of race, color, or national

origin (42 U.S.C. §1983).

               ANSWER:        Paragraph 10 is not applicable and does not require an Answer.

       11.     Jurisdiction over the statutory violation alleged is conferred as follows: for Title

VII claims by 28 U.S.C. §1331, 28 U.S.C. §1343(a)(3), and 42 U.S.C. §2000e-5(f)(3); for 42

U.S.C. §1981 and §1983 by 42 U.S.C. §1988; for the A.D.E.A. by 42 U.S.C. §12117; for the

Rehabilitation Act, 29 U.S.C. §791.

               ANSWER:        Defendant admits allegations in Paragraph 11.

       12.     The defendant [check only those that apply]

               a.      ___    failed to hire the plaintiff;

               b.      X      terminated the plaintiff’s employment;

               c.      ___    failed to promote the plaintiff;

               d.      ___    failed to reasonably accommodate the plaintiff’s religion;

               e.      X      failed to reasonably accommodate the plaintiff’s disabilities.

               f.      ___    failed to stop harassment;

               g.      ___    retaliated against the plaintiff because the plaintiff did something

                              to assert rights protected by laws identified in paragraphs 9 and 10

                              above;

               h.      other (specify): _____________________________________________.

               ANSWER:        Defendant denies allegations in Paragraph 12.


                                                  5
       13.     The facts supporting the plaintiff’s claim of discrimination are as follows:

               Requesting more than 4 times, still refuse provide reasonable accommodation

               ASL sign language require by ADA law, refuse provide during meeting. TESLA

               training class, refuse hire interpreter certificate during interview job, they using

               other driver employee came in to do his best able sign language. Damage to my

               rights, harassment, suffering stressing, disrespectful.

               ANSWER:         Defendant denies allegations in Paragraph 13.

       14.     [AGE DISCRIMINATION ONLY] Defendant knowingly, intentionally and

wilfully discriminated against the plaintiff.

               ANSWER:         Paragraph 14 is not applicable and does not require an Answer.

       15.     The plaintiff demands that the case be tried by a jury. XXX Yes ___ No

               ANSWER:         Paragraph 15 states Plaintiff’s Jury Demand and does not require

                               an Answer.

       16.     THEREFORE, the plaintiff asks that the court grant the following relief to the

plaintiff [check only those that apply]

               (a)     ___     Direct the defendant to hire the plaintiff.

               (b)     ___     Direct the defendant to re-employ the plaintiff.

               (c)     ___     Direct the defendant to promote the plaintiff.

               (d)     ___     Direct the defendant to reasonably accommodate the plaintiff’s

                               religion.

               (e)     ___     Direct the defendant to reasonably accommodate the plaintiff’s

                               disabilities.


                                                  6
                (f)     ___    Direct the defendant to (specify): _________________________.

                (g)     XXX If available, grant the plaintiff appropriate injunctive relief, lost

                               wages, liquidated/double damages, front pay, compensatory

                               damages, punitive damages, prejudgment interest, post-judgment

                               interest, and costs, including reasonable attorney’s fees and expert

                               witness fees.

                (h)     XXX Grant such other relief as the Court may find appropriate.

                ANSWER:        Defendant, O’HARE TOWING SERVICE, prays for entry of an

                               Order of this Court as follows:

                               A.      Denying all relief sought in the Complaint for Employment

                                       Discrimination; and

                               B.      Granting such other relief as this Court deems just and

                                       proper.

                              AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

        17.     The Complaint and all causes of action alleged therein fail to state a cause of

action against the Defendant upon which relief can be granted.

                              SECOND AFFIRMATIVE DEFENSE

        18.     Defendant’s treatment of Plaintiff was based on legitimate, non-discriminatory

and non-retaliatory reasons that were unrelated to Plaintiff’s alleged complaints of discrimination

on the basis of disability.

        19.     In the alternative, if any action taken by Defendant was motivated in part by

                                                  7
discrimination and/or retaliation, which allegations Defendant denies, Defendant would have

taken the same action irrespective of such motive.

                             THIRD AFFIRMATIVE DEFENSE

       20.     To the extent that Plaintiff alleges lost wages and/or other economic harm, the

factor of disability provided no basis for those lost wages or other economic harm.

                            FOURTH AFFIRMATIVE DEFENSE

       21.     Plaintiff cannot state a claim for discrimination on the basis of disability because

any reasonable accommodation for Plaintiff would have caused an undue hardship on the

operation of Defendant’s business.

                              FIFTH AFFIRMATIVE DEFENSE

       22.     Plaintiff cannot recover damages for failure to accommodate because Defendant

consulted with plaintiff in good faith to identify and make a reasonable accommodation that

would not cause undue hardship on the operation of Defendant’s business.

                              SIXTH AFFIRMATIVE DEFENSE

       23.     Plaintiff cannot state a claim for discrimination on the basis of disability because

Plaintiff negotiated, and consented to, the terms and conditions of his employment, including the

negotiation of reasonable accommodations provided by Defendant, at the time of Plaintiff’s

hiring and throughout his employment.

                            SEVENTH AFFIRMATIVE DEFENSE

       24.     If Defendant is found to have violated the ADA or any other statute prohibiting

discrimination on the basis of disability, which allegations Defendant denies, Plaintiff cannot

recover punitive damages because at no time did Defendant act with malice or reckless


                                                 8
indifference.

                              EIGHTH AFFIRMATIVE DEFENSE

       25.      This Defendant reserves the right to allege further Affirmative Defenses and to

amend the foregoing Affirmative Defenses based on evidence disclosed in or as a result of

discovery.

       WHEREFORE, Defendant, O’HARE TOWING SERVICE, prays for entry of an Order of

this Court as follows:

                A.       Denying all relief sought in the Complaint for Employment

       Discrimination; and

                B.       Granting such other relief as this Court deems just and proper.




s/Rory K. McGinty
Law Offices of Rory K. McGinty, P.C.
Attorney for Defendant

Prepared By:
Rory K. McGinty
Law Offices of Rory K. McGinty, P.C.
5202 Washington, Ste. 5
Downers Grove, IL 60515
Phone 630-743-9907
Fax 630-743-9910
Email lorkmpc@gmail.com
Atty No. 6196929




                                                  9
